DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 1-23 are objected to because of the following informalities:
Claims 1-23: Independent Claims should begin with an indefinite article (e.g., “A” or “An”) and Dependent Claims should begin with a definite article (i.e., “The”).
Claim 14: Claim 14 is understood to encompass an apparatus.  The structure of the robot recited in Lines 1-6 of Claim 14 is not interpreted to be part of the claimed apparatus.  Rather, the “at least one assembly robot” (Line 7), the “working space” (Line 9), and the “holding device” (Line 10) are understood to encompass the claimed apparatus.  However, Claim 14 does not recite a typical transitional phrase (e.g., “comprising,” “consisting,” etc.) to introduce and define the scope of the apparatus.  See MPEP 2111.03.
Claim 14: It is believed that the words “having” (Line 7) and “with” (Line 9) should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 8-10, 12, 14, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3: The “lower axis member” (Line 3) and the “upper axis member” (Line 5) lack clear antecedent basis.
Claim 5: The “effectors” (Line 2) lacks clear antecedent basis.
Claim 5: The meaning of the limitation “as a function of these assembly steps” (Line 3) is unclear.
Claim 8: The “longitudinal extension” (Line 3) lacks clear antecedent basis.
Claim 9: Claim 1 positively recites a series of steps of a method of manufacturing a robot.  Claim 1 does not positively recite an “assembled robot.”  Accordingly, the “assembled robot” (Line 3) lacks clear antecedent basis.
Claim 10: Claim 10 is unclear for the same reasons Claim 9 is unclear.
Claim 12: The “at least one mounting robot” (Line 2) lacks clear antecedent basis.
Claim 14: The metes and bounds of Claim 14 are unclear because Claim 14 does not contain an appropriate transitional phrase.  The word “having” (Line 7) might be interpreted similarly to the transitional phrase “comprising.”  However, since the word “having” is provided after a hyphen that is used to signify introduction of an “at least one assembly robot,” it is not clear whether the word “having” can take the place of an appropriate transitional phrase.  See MPEP 2111.03.
Claim 18: The “assembled robot” (Line 2) lacks clear antecedent basis.
Claim 18: It is unclear whether “this abutment” (Line 3) relates to the “abutment for the two ends of the robotic arm” introduced in Claim 17, or to the “abutment for a base element” introduced in Lines 1-2 of Claim 18, or to both of these abutments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over a paper titled “A Two-armed Intelligent Robot Assembles Mini Robots Automatically” (hereinafter “Sakakibara”)1, in view of a first video titled “FANUC Robots Assemble Their Own Motors – FANUC Robotics” (hereinafter “FANUC 1”)2, a second video titled “Robotic System for Inspection & Assembly of Plastic Parts - Palladium Control Systems” (hereinafter “FANUC 2”)3, a third video titled “Fanuc Robot R-2000iB Car Body Assembly” (hereinafter “FANUC 3”)4, and U.S. Patent Application Publication No. 2013/0273818 to Guan et al.
Claim 1: Sakakibara discloses a method in which at least one assembly robot is used to assemble a robot having at least one multi-axis robotic arm (“multi-purpose mini robot”; see, e.g., the FIG. 2 illustration on Page 1880 and FIG. 3 on Page 1880).  As shown, the mini robot includes 
FANUC 1 teaches a method in which at least one assembly robot is used to locate parts of a robot motor, place parts of a robot motor, and fasten parts of a robot motor.
FANUC 2 teaches another method in which at least one assembly robot is used to locate parts, place parts, and fasten parts.
FANUC 3 teaches yet another method in which at least one assembly robot is used to arrange body panels of an automobile in an order provided for the automobile, placing the body panels against a vehicle frame, and fastening the panels to the vehicle frame (mostly via spot welding).
In summation, Sakakibara and the three FANUC videos described above are very relevant to methods to arrange parts, pick-up parts, move parts across multiple dimensions, place parts, and fasten parts together.  A simple internet search of assembly robots will yield several examples of how assembly robots can be tooled to arrange, pick-up, move, place, and fasten together practically any assembly of parts.  Therefore, the prior art described above is very relevant to a manufacturing method in which at least one assembly robot is used to assemble at least one multi-axis robotic arm.  However, Sakakibara and the three FANUC videos do not expressly disclose at least one multi-axis robotic arm in which at least some of the axis members are constructed from at least two complementary housing segments which each have at at least one of their ends a bearing device for receiving a drive unit.
robot 300 having at least one multi-axis robotic arm 100 which consists of a plurality of axis members which are arranged movably relative to one another and each form an axis of the robotic arm, at least some of the axis members being constructed from at least two complementary housing segments 11, 13 which each have at at least one of the ends a bearing device 1172, 1192 for receiving a drive unit 31, 51.  FIG. 2 of Guan shows how the drive units are assembled within housing segment 11.  FIG. 2 also shows holes provided within the housing segments which are used to fasten the housing segments 11, 13 together.  
In view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain a method for manufacturing a robot having at least one multi-axis robotic arm which consists of a plurality of axis members which are arranged movably relative to one another and each form an axis of the robotic arm, at least some of the axis members being constructed from at least two complementary housing segments which each have at at least one of their ends a bearing device for receiving a drive unit,
comprising at least one of the steps:
- arranging first housing segments in an order provided for the robotic arm (the prior art is relevant to teach how fixtures can be designed to hold housing segments in specific arrangements, such that robots can be pre-programmed to insert a drive unit within each first housing segment);
- inserting the drive units into the first housing segments with connection of the drive units to the bearing devices of the first housing segments provided for this purpose (the prior art is relevant to teach how robotic arms can pick-up and move parts, such as a drive unit, through space in multiple dimensions, and place/insert the drive unit within a being device of a first housing segment that is held in a specific location within a fixture);

- fastening the second housing segments to the first housing segments by means of fastening means, whereby the drive units are fixed in the axis members (the prior art is relevant to teach how assembly robots can fasten different parts together via fasteners such as screws or via welding);
the method steps being automatically executable by at least one assembly robot (see, e.g., the types of assembly robots shown within the prior art), in order to maximum production per month and to reduce dedicated fixtures involved in the assembly.
Claim 3: The “mini robot” disclosed in FIGS. 2-3 of Sakakibara includes a base member (“J1 Axis Base”) which is attached to a multi-axis robotic arm, and it appears that the “J3 Axis Arm Unit” is connected to an effector receiving member.
Thus, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the method according to claim 1, further comprising the steps which can be performed by the at least one assembly robot:
- attaching a base member to [one of the plurality of axis members] of the robotic arm; and/or

in order to maximum production per month and to reduce dedicated fixtures involved in the assembly.
Claim 4: FANUC 1 shows how an assembly robot places assembled robot motors in a stationary and/or mobile storage.
Accordingly, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the method according to claim 1, in which the at least one assembly robot automatically removes the components of the robots to be produced and/or the tools required in each case for the individual assembly steps from a stationary and/or mobile storage,
in order to maximum production per month and to reduce dedicated fixtures involved in the assembly.
Claim 8: As shown in the videos referred to an FANUC 1, FANUC 2, and FANUC 3, the robots shown therein have several degrees of freedom.  In particular, referring to FANUC 3, a horizontal assembly line is used to assemble vehicle body panels to an automobile frame.
In view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the method according to claim 1, in which the assembly steps can be carried out if the robot to be assembled is arranged horizontally in its longitudinal extension,
in order to maximum production per month and to reduce dedicated fixtures involved in the assembly.
Claim 9: A horizontal assembly line, such as the one shown by FANUC 3, is relevant to transferring an assembled apparatus to defined positions along the assembly line.
Accordingly, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the method according to claim 8, further comprising the step which can be performed by said at least one assembly robot:
- transferring the assembled robot to a defined position,
in order to maximum production per month and to reduce dedicated fixtures involved in the assembly.
Claim 13: Guan discloses a robot 300 having a multi-axis robotic arm which comprises a plurality of axis members 303, 305 which are arranged movably relative to one another and which each form an axis of the robotic arm, at least some of the axis members being constructed from at least two complementary housing segments 11, 13.  FIG. 2 of Guan shows how the drive units are assembled within housing segment 11.  FIG. 2 also shows holes provided within the housing segments which are used to fasten the housing segments 11, 13 together.
As provided above, the method recited in Claim 1 is rendered obvious over the combination of Sakakibara, the three FANUC videos described above, and Guan.
The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to assemble the robot disclosed by Guan using the method recited in Claim 1 (see the rejection of Claim 1 above which breaks down how the prior art is relevant to each of the method steps recited in Claim 1),
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 14: Guan teaches a robot 300 which has at least one multi-axis robotic arm 100 which comprises a plurality of axis members which are arranged so as to be movable relative to one another and each form an axis of the robotic arm, at least some of the axis members being constructed from at least two complementary housing segments 11, 13 which each have at at least one of the ends a bearing device 1172, 1192 for accommodating a drive unit 31, 51.  FIG. 2 of Guan shows how the drive units are assembled within housing segment 11.  FIG. 2 also shows holes provided within the housing segments which are used to fasten the housing segments 11, 13 together.
The rejection of Claim 1 above explains how the prior art discloses how assembly robots are used in conjunction with fixtures (i.e., holding devices) to manufacture assemblies, such as robotic arms.
Ergo, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain a device for manufacturing a robot which has at least one multi-axis robotic arm which comprises a plurality of axis members which are arranged so as to be movable relative to one another and each form an axis of the robotic arm, at least some of the axis members being constructed from at least two complementary housing segments which each have at at least one of their ends a bearing device for accommodating a drive unit[, the device comprising:]
- … at least one assembly robot which is designed to perform various assembly steps for manufacturing the robot (see the description of the rejection of Claim 1 above); and
- … a working space which is assigned to (the words “assigned to” are interpreted broadly to mean “related to” or “associated with”) the at least one assembly robot, the working space 
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 15: As shown in the videos used in the rejection of Claim 14 above, fixtures (i.e., holding devices) are designed to accommodate the contour of parts which they are used to hold.  Fixtures are designed this way in order to hold parts in very specific locations so as to allow a robotic arm, which is pre-programmed with information corresponding to those specific locations, to manipulate the parts that are held, or to fasten other parts to the parts that are held within the fixtures.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claim 14, in which the holding device is designed at least partially complementary to the contour of the housings of the axis members of the robotic arm,
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 16: The Office submits that those having ordinary skill in the art at the time of filing would appreciate that a robotic arm which is positioned horizontally within a fixture along its longitudinal extension would have less potential energy and a lower moment of inertia, both of which would advantageously reduce the potential for the robotic arm to be mis-aligned within an assembly line, and vis-à-vis reduce the chances of an assembly robot improperly interacting with the robotic arm.

in order to reduce the chances of an assembly robot improperly interacting with the robotic arm.
Claim 17: As shown in the videos used in the rejection of Claim 14 above, fixtures (i.e., holding devices) are designed to accommodate the contour of parts which they are used to hold.  Further, the videos show fixtures which have abutments that correspond to the ends of the parts which they are used to hold.
Fixtures are designed this way in order to hold parts in very specific locations so as to allow a robotic arm, which is pre-programmed with information corresponding to those specific locations, to manipulate the parts that are held, or to fasten other parts to the parts that are held within the fixtures.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claim 16, in which the holding device has an abutment for the two ends of the robotic arm, respectively,
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 18, as best understood: As described above, the metes and bounds of Claim 18 are unclear.  As best the Office can tell, Claim 18 might extend to an abutment for a base element of a robotic arm (i.e., a surface of a robotic arm) allows the robotic arm to be tilted by an assembly 
Claim 19: As shown in the videos used in the rejection of Claim 14 above, fixtures (i.e., holding devices) are designed to support and/or mount parts within a working space.
Fixtures are designed this way in order to hold parts in very specific locations so as to allow a robotic arm, which is pre-programmed with information corresponding to those specific locations, to manipulate the parts that are held, or to fasten other parts to the parts that are held within the fixtures.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claim 14, in which at least one support for the components for mounting the robot is provided in the region of the working space,
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 20: FANUC 3, in particular, shows how parts are moved along an assembly line (i.e., using at least one conveying device) in order to assemble a final assembly.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claim 14, in which at least one conveying device is provided in the region of the space, along which the components for mounting the robot can be moved,

Claim 21: As written, the Office finds that the “at least one holder” recited in Claim 21 may be related to or part of the holding device recited in Claim 14.  The “holder” may be a fixture which an end effector or “various effectors” may interact with to assemble or manufacture a robotic arm.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claim 14, in which at least one holder for various effectors of the assembly robot is provided in the region of the working space,
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 23: The FANUC videos introduced above teach multiple assembly robots (i.e., “at least two assembly robots”) which are designed to carry out different or similar assembly steps simultaneously or sequentially to assemble a final assembly.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claim 14, in which at least two assembly robots are assigned to the working space, the assembly robots being designed to carry out different or similar assembly steps simultaneously or sequentially,
in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claims 11 and 22: Sakakibara discloses a compliant assembly robot use to manufacture a robotic arm (see Page 1883 and FIG. 10 of Sakakibara).  Compliant robots require tolerances between fixtures and parts that are less strict.  As a result, a manufacturing process for a robotic arm may experience less interference and less downtime due to interference.
Therefore, in view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the device according to claims 11 and 22, in which the at least one assembly robot is designed to be compliant and/or sensitive,
in order to accommodate less strict tolerances, and to reduce interference and downtime due to interference.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over combination of a paper titled “A Two-armed Intelligent Robot Assembles Mini Robots Automatically” (hereinafter “Sakakibara”), a video titled “FANUC Robots Assemble Their Own Motors – FANUC Robotics” (“FANUC 1”), a video titled “Robotic System for Inspection & Assembly of Plastic Parts - Palladium Control Systems” (“FANUC 2”), and a video titled “Fanuc Robot R-2000iB Car Body Assembly” (“FANUC 3”), and U.S. Patent Application Publication No. 2013/0273818 to Guan et al., as applied to Claim 1 above, and further in view a paper titled “Fiber-handling robot and optical connection mechanisms for automatic cross-connection of multiple optical connectors” by Mizukami et al.5
Claim 2: Aside from the disclosure of Sakakibara, which is probative to teach how a robot may be used to manufacture another robot, the art used in the rejection of Claim 1 does not appear 
Mizukami teaches a “fiber-handling robot” that can be used to handle fiber lines and to connect connectors of optical fibers.
In view of the Mizukami teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the method disclosed by the combination of Sakakibara, the FANUC videos described above, and Guan, as characterized in the rejection of Claim 1 above, such that:
the method further comprises a step which can be performed by at least one assembly robot, the step being attaching electrical lines and/or media lines and/or sensor modules to the inserted drive units and/or in the housing segments,
because Sakakibara is primarily relevant to assembly robot(s) which are used to manufacture other robots, and in order to maximum production of the Guan robot per month and to reduce dedicated fixtures involved in the assembly of the Guan robot.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over combination of a paper titled “A Two-armed Intelligent Robot Assembles Mini Robots Automatically” (hereinafter “Sakakibara”), a video titled “FANUC Robots Assemble Their Own Motors – FANUC Robotics” (“FANUC 1”), a video titled “Robotic System for Inspection & Assembly of Plastic Parts - Palladium Control Systems” (“FANUC 2”), and a video titled “Fanuc Robot R-2000iB Car Body Assembly” (“FANUC 3”), and U.S. Patent Application Publication No. 2013/0273818 to Guan et al., as applied to Claim 1 above, and further in view of a video titled “RSP Swivel tool changer with FANUC LR Mate 200ID Vision” (hereinafter “FANUC 4”)6.
Claim 5: FANUC 4 teaches a robot that automatically changes its effectors.  A motivation for a robot that automatically changes its end effectors is to reduce overall cost of the machinery needed to assemble a robotic arm.
In view of Sakakibara, the three FANUC videos described above, and Guan, the Office finds that it would have been obvious to one having ordinary skill in the art at the time of filing to attain the method according to claim 1, in which the at least one assembly robot automatically changes its effectors required for the individual assembly steps as a function of these assembly steps to be carried out, in order to reduce the overall cost of the machinery needed to assemble the robotic arm.
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over combination of a paper titled “A Two-armed Intelligent Robot Assembles Mini Robots Automatically” (hereinafter “Sakakibara”), a video titled “FANUC Robots Assemble Their Own Motors – FANUC Robotics” (“FANUC 1”), a video titled “Robotic System for Inspection & Assembly of Plastic Parts - Palladium Control Systems” (“FANUC 2”), and a video titled “Fanuc Robot R-2000iB Car Body Assembly” (“FANUC 3”), and U.S. Patent Application Publication No. 2013/0273818 to Guan et al., as applied to Claim 1 above, and further in view of a video titled “Robotic Assembly System for Electrical Wire Harnesses - Clear Automation” (hereinafter “FANUC 5”)7 and a paper titled “Fiber-handling robot and optical connection mechanisms for automatic cross-connection of multiple optical connectors” by Mizukami et al.
Claim 6: Aside from the disclosure of Sakakibara, which is probative to teach how a robot may be used to manufacture another robot, the art used in the rejection of Claim 1 does not appear 
The FANUC 5 video describes a continuity test of an electrical wire harness while the wire harness is being assembled by assembly robots.
Mizukami teaches a “fiber-handling robot” that can be used to handle fiber lines and to connect connectors of optical fibers.
In view of the Mizukami and FANUC 5 teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the method disclosed by the combination of Sakakibara, the FANUC videos 1-3 described above, and Guan, as characterized in the rejection of Claim 1 above, such that:
the method further comprises a step which can be performed by at least one assembly robot, the step being connecting [an] assembled robot to a power supply and/or [a] data supply and/or [a] media supply,
in order to test power throughout the assembled robotic arm, as taught by FANUC 5.
Claim 7: Claim 7 recites a step of “activating at least one function test for an assembled robot.
The Office believes that a continuity test to confirm power throughout an assembled robotic arm, as characterized in the rejection of Claim 6 above, is analogous to (i.e., reads on) a step of activating at least one functional test of an assembled robot.
Accordingly, the Office finds that the method recited in Claim 7 is rendered obvious over the combination of Sakakibara, the FANUC videos 1-3 and 5 described above, Guan, and Mizukami.
Claim 10: Aside from the disclosure of Sakakibara, which is probative to teach how a robot may be used to manufacture another robot, the art used in the rejection of Claim 8 does not appear to disclose or suggest how an assembly robot may connect an assembled robot to a power supply and/or [a] data supply.
The FANUC 5 video describes a continuity test of an electrical wire harness while the wire harness is being assembled by assembly robots.
Mizukami teaches a “fiber-handling robot” that can be used to handle fiber lines and to connect connectors of optical fibers.
In view of the Mizukami and FANUC 5 teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the method disclosed by the combination of Sakakibara, the FANUC videos 1-3 described above, and Guan, as characterized in the rejection of Claim 8 above, such that the method further comprises the steps of connecting an assembled robot to a power supply and/or data supply and controlling the assembled robot so that it automatically moves to a defined position,
in order to validate correct operation of the robotic arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Publicly available online at: https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=570760.
        2 Publicly available online at: https://www.youtube.com/watch?v=bQ-YkFzWj6o.
        3 Publicly available online at: https://www.youtube.com/watch?v=kkcVGmCO7j4&t=63s.
        4 Publicly available online at: https://www.youtube.com/watch?v=E35C92gbass.
        5 Publicly available online at: https://www.spiedigitallibrary.org/journals/optical-engineering/volume-52/issue-07/ 076116/Fiber-handling-robot-and-optical-connection-mechanisms-for-automatic-cross/10.1117/1.OE.52.7.076116. full?SSO=1.
        6 Publicly available online at: https://www.youtube.com/watch?v=1xQHqtyd_w0.
        7 Publicly available online at: https://www.youtube.com/watch?v=lAgrrqTgWbQ&t=130s.